DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive.
Regarding Prior art Gintis, Applicant argues:
The Office Action turns to Gintis for a teaching of multiple antennas. Indeed, Gintis discusses an antenna assembly that includes multiple antenna panels. However, the express purpose in Gintis is that the antennas manifest substantially identical reception characteristics and are packaged together to act essentially as a single antenna, except that they are able to be separately tuned to receive signals independently without requiring signal splitting. For example, Gintis describes a "passive antenna assembly [that] comprises at least two antennas packaged together without interaction with any signal splitting elements and configured to receive over the air digital broadcast television signals, each antenna able to receive an independent over the air digital broadcast television signal" (Gintis, ,i [0004]). Even if the multiple antenna panels in Gintis are construed as each configured to receive a signal delivered by a same communication network over one of a plurality of frequency bands utilized by the same communication network, nothing in Gintis teaches or suggests that those antenna panels as "each having a respective antenna characteristic that impacts receipt of the signal by the antenna panel," as in Applicant's claims. Further, the Office Action correctly admits that, like Casagrande, Gintis does not teach or suggest at least the claimed type of list, such as that "indicates which of the plurality of antenna panels is identified as having a best reception metric for the signal with respect to each of the plurality of frequency bands."

Examiner respectfully disagrees.  Applicant misconstrues examiner’s position regarding Gintis.  Gintis is merely relied upon to teach “a plurality of antenna panels”.  Para 0004, 0013, 0017, 0021 of Gintis teaches four antennas 210 individually attached to their own amplifier.  Applicant argues that “nothing in Gintis teaches or suggests that those antenna panels as “each having a respective antenna characteristic that impacts receipt of the signal by the antenna panel.”  As cited in the previous action, that feature is taught by Casagrande, wherein Para 0040, 0042 teaches antenna location and capability of being selectively pointed in different directions [i.e. characteristics] or headings may affect the scanning for particular frequencies.  Therefore, the combination of Casagrande’s antenna characteristics and Gintis’ plurality of antenna panels is broadly interpreted to teach a plurality of antenna panels each having a respective antenna characteristic. 

Regarding Prior art Chen, applicant argues:
Turning finally to Chen, portions of the reference generally describe techniques for assigning each of multiple antenna inputs to particular television channels. The assigning is apparently either done manually (e.g., by a user entering each selection via a remote control) or by downloading electronic program guide data. This is completely different from the claimed:
"list identifying which of the plurality of antenna panels to use for receiving the signal for each of the plurality of frequency bands, the list compiled by scanning the signal using each of the plurality of antenna panels. and identifying a reception metric for the signal on each of the plurality of frequency bands on each o[the plurality of antenna panels, such that the list indicates which of the plurality of antenna panels is identified as having a best reception metric for the signal with respect to each of the plurality of frequency bands."

Examiner respectfully disagrees.  Applicant misconstrues examiner’s position.  As cited in the previous office action, Chen is merely relied upon to teach, “a list identifying which of the plurality of antenna panels to use for receiving the signal for each of the plurality of frequency bands,”.  Applicant argues the underlined features of the cited limitation as not being taught by Chen, but Chen is not relied upon to teach the underlined features.  The previous office action cites the underlined features are taught by Casagrande.  Casagrande is relied upon to teach a television receiving system that performs a scan for determined/identified OTA terrestrial antennas.  Chen is relied upon to teach identifying which of the antenna inputs are associated with the channels.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 10-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casagrande (“Casagrande” US 20110096243), and further in view of Gintis ("Gintis" US 20150201232), Swix et al. ("Swix" US 20040250273), and Chen ("Chen" US 20060236336).

Regarding claim 1, Casagrande teaches a system for receiving radiofrequency signals, comprising: 
antenna panel, configured to receive a signal delivered by a same communication network over one of a plurality of frequency bands utilized by the same communication network, each antenna panel having a respective antenna characteristic [i.e. pointed direction] that impacts receipt of the signal by the antenna panel [Casagrande – Para 0022: teaches the television receiving system may perform a scan for the subset of OTA terrestrial antennas based on known transmission frequencies of the determined/identified OTA terrestrial antennas.  Para 0040, 0042: teaches antenna location and capability of being selectively pointed in different directions or headings may affect the scanning for particular frequencies in those directions or headings]
one or more processors in data communication with the plurality of antenna panels; and [Casagrande – Para 0010-0011: teaches a processor configured to set the television receiving device to receive over the air signals from the antenna]
the list compiled by scanning the signal using each of the plurality of antenna panels, and identifying a reception metric for the signal on each of the plurality of frequency bands on each of the plurality of antenna panels, such that the list indicates which of the plurality of antenna panels is identified as having a best reception metric for the signal with respect to each of the plurality of frequency bands; and [Casagrande - Fig. 3: suggests a lookup table regarding OTA antennas.  Para 0021: discloses the television receiving system may then perform a focused scan for the determined/identified OTA terrestrial antennas.  Para 0078: discloses the select ones of the OTA terrestrial antennas may be determined based on the strength of the signals received by the antenna 170 during the scanning at S350]
receiving identification of one of the plurality of frequency bands of the communication network by a device; [Casagrande – Para 0043: teaches the stb/receiver may be configured to determine or identify the subset of OTA terrestrial antennas from which the television receiving system may be capable of receiving OTA television transmission]
querying the list to identify a particular one of the antenna panels from the plurality of antenna panels for use in receiving the signal over the identified one of the plurality of frequency bands; and [Casagrande - Para 0078: discloses Once the scanning is performed, the process may continue to S360, where the system 100 or the STB/receiver 110 may be set to receive OTA television signals from select ones of the OTA terrestrial antennas of the subset]
Casagrande teaches an antenna, but does not explicitly teach a plurality of antenna panels, a plurality of antenna panels, each antenna panel having a respective antenna characteristic that impacts receipt of the signal by the antenna panel;
a non-transitory computer readable storage medium in data communication with the one or more processors and having, stored thereon: 
a list identifying which of the plurality of antenna panels to use for receiving the signal for each of the plurality of frequency bands,
instructions that, when executed by the one or more processors, cause the one or more processors to perform operations including: 
directing communicative coupling of the particular one of the antenna panels with the device for receipt of the signal over the identified one of the plurality of frequency bands in accordance with the querying.

However, Gintis teaches a plurality of antenna panels; [Gintis – Para abstract, 0004, 0013, 0017, 0021, Fig. 1: teaches four antennas 210 individually attached to their own amplifier 310 and tuner 320 capable of receiving over the air digital broadcast television channel signals]
Casagrande and Gintis are analogous in the art because they are from the same field of over the air broadcast [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Casagrande’s antennas in view of Gintis to plurality of antenna panels for the reasons of improving cost effectiveness by allowing households to watch television broadcast directly by the networks and simultaneously record multiple shows.
a non-transitory computer readable storage medium in data communication with the one or more processors and having, stored thereon: 
a list identifying which of the plurality of antenna panels to use for receiving the signal for each of the plurality of frequency bands,
instructions that, when executed by the one or more processors, cause the one or more processors to perform operations including: 
directing communicative coupling of the particular one of the antenna panels with the device for receipt of the signal over the identified one of the plurality of frequency bands in accordance with the querying.

However, Swix teaches a non-transitory computer readable storage medium in data communication with the one or more processors and having, stored thereon: [Swix - Para 0079: discloses a computer readable medium accessed by a processor suitable for executing instructions adapted to be executed]
instructions that, when executed by the one or more processors, cause the one or more processors to perform operations including: [Swix – Para 0079: teaches instructions adapted to be executed by a processor to perform a method stored on a computer readable medium] 
directing communicative coupling of the particular one of the antenna panels with the device for receipt of the signal over the identified one of the plurality of frequency bands in accordance with the querying. [Swix - Para 0059: discloses the digital data switch can send the first information signal to the first 
Casagrande, Gintis, and Swix are analogous in the art because they are from the same field of broadcast content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Casagrande and Gintis’ antenna panel in view of Swix to plurality of transmission signals for the reasons of improving quality by pairing optimum antenna/device combinations.
Casagrande, Gintis, and Swix do not explicitly teach a list identifying which of the plurality of antenna panels to use for receiving the signal for each of the plurality of frequency bands,

However, Chen teaches a list identifying which of the plurality of antenna panels to use for receiving the signal for each of the plurality of frequency bands, [Chen - Para 0024, Fig. 4: discloses a quick channel entry setup, that lists digits, antenna inputs associated with the channels, and identifies the channels associated with each of the digits]
Casagrande, Gintis, Swix, and Chen are analogous in the art because they are from the same field of channel tuning [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Casagrande, Gintis, and Swix’s antenna panels in view of Chen to channel selection for the reasons of improving organization of the optimum antenna used for each specific channel.

Regarding claim 2, Casagrande, Gintis, Swix, and Chen teaches the system of claim 1, wherein the instructions, when executed by the one 2 or more processors, cause the one or more processors to perform operations further comprising: 
generating a digital transport stream from the signal, responsive to receiving the signal by the particular one of the antenna panels; and [Swix – Para 0038: teaches an analog-to-digital converter converting the analog information signal to a digital information signal]
transmitting the digital transport stream to the device. [Swix – Para 0041: teaches appliances such as a television or computer that can receive digital information signal]

Regarding claim 3, Casagrande, Gintis, Swix, and Chen teaches the system of claim 1, further comprising: 
one or more digital tuners coupled with the plurality of antenna panels to scan over the plurality of frequency bands. [Gintis - Fig. 1: teaches multiple tuners 320 for multiple antennas 210] [Casagrande – Para 0065, 0021, 0007: teaches a receiving system scanning for a subset of OTA terrestrial antennas]

Regarding claim 4, Casagrande, Gintis, Swix, and Chen teaches the system of claim 3, wherein the instructions, when executed by the one or more processors, cause the one or more processors to perform operations further comprising: 
generating the list in accordance with using the one or more digital tuners to scan the plurality of antenna panels over the plurality of frequency bands. [Casagrande – Para 0041: teaches the stb/receiver or other part of the system may scan only for frequencies at which the OTA terrestrial antennas of the subset transmit]

Regarding claim 10, Casagrande, Gintis, Swix, and Chen teaches the system of claim 1, wherein each of the plurality of antenna panels is communicatively coupled with the device via one or more of a WiFi interface, an Ethernet interface, or a powerline network interface. [Casagrande – Para 0031: teaches the stb/receiver may be configured to receive inputs from an antenna, satellite dish, and/or any other suitable interface (Ethernet)]

Regarding claim 11, Casagrande, Gintis, Swix, and Chen The system of claim 1, wherein each of the plurality of antenna panels is configured as one of a planar antenna, a directional antenna, an omni-directional antenna, or an amplified antenna. [Casagrande – Para 0040, 0042: teaches antenna location and capability of being selectively pointed in different directions or headings may affect the scanning for particular frequencies in those directions or headings]

Regarding claim 12, Casagrande teaches a method comprising: 
receiving, by a device, identification of one of a plurality of frequency bands of a communication network corresponding to receipt of a signal; [Casagrande – Para 0022: teaches the television receiving system may perform a scan 
identifying a particular antenna panels for use in receiving the signal over the identified one of the plurality of frequency bands [Casagrande - Para 0078: discloses Once the scanning is performed, the process may continue to S360, where the system 100 or the STB/receiver 110 may be set to receive OTA television signals from select ones of the OTA terrestrial antennas of the subset]
wherein each of the plurality of antenna panels is configured to receive the signal delivered by a same communication network over one of the plurality of frequency bands utilized by the same communication network, and each antenna panel has a respective antenna characteristic that impacts receipt of the signal by the antenna panel, and [Casagrande – Para 0022: teaches the television receiving system may perform a scan for the subset of OTA terrestrial antennas based on known transmission frequencies of the determined/identified OTA terrestrial antennas.  Para 0040, 0042: teaches antenna location and capability of being selectively pointed in different directions or headings may affect the scanning for particular frequencies in those directions or headings]
wherein the list is compiled by scanning the signal using each of the plurality of antenna panels, and identifying a reception metric for the signal on each of the plurality of frequency bands on each of the plurality of antenna panels, such that the list indicates which of the plurality of antenna panels is identified as having a best reception metric for the signal with respect to each of the plurality of frequency bands; and [Casagrande - Fig. 3: suggests a lookup table 
Casagrande teaches antenna panels, but does not explicitly teach a plurality of antenna panels in accordance with a stored list that identifies which of the plurality of antenna panels to use for receiving the signal for each of the plurality of frequency bands, 
Further, Casagrande does not explicitly teach directing communicative coupling of the particular one of the antenna panels with the device for receipt of the signal over the identified one of the plurality of frequency bands in 19 accordance with the querying.

However, Gintis teaches a plurality of antenna panels [Gintis – Para abstract, 0004, 0013, 0017, 0021, Fig. 1: teaches four antennas 210 individually attached to their own amplifier 310 and tuner 320 capable of receiving over the air digital broadcast television channel signals]
In addition, the rationale of claim 1 regarding Gintis is used for this limitations.
Casagrande and Gintis do not explicitly teach in accordance with a stored list that identifies which of the plurality of antenna panels to use for receiving the signal for each of the plurality of frequency bands,
directing communicative coupling of the particular one of the antenna panels with the device for receipt of the signal over the identified one of the plurality of frequency bands in 19 accordance with the querying.

However, Chen teaches in accordance with a stored list that identifies which of the plurality of antenna panels to use for receiving the signal for each of the plurality of frequency bands, [Chen - Para 0024, Fig. 4: discloses a quick channel entry setup, that lists digits, antenna inputs associated with the channels, and identifies the channels associated with each of the digits]
In addition, the rationale of claim 1 regarding Chen is used for this limitations.
Casagrande, Gintis, and Chen do not explicitly teach directing communicative coupling of the particular one of the antenna panels with the device for receipt of the signal over the identified one of the plurality of frequency bands in 19 accordance with the querying.

However, Swix teaches directing communicative coupling of the particular one of the antenna panels with the device for receipt of the signal over the identified one of the plurality of frequency bands in 19 accordance with the querying. [Swix - Para 0059: discloses the digital data switch can send the first information signal to the first information appliance via a first broadband communications link coupled to the digital data switch]
In addition, the rationale of claim 1 regarding Swix is used for this limitations.

Method claim 13 is rejected for the same reasons stated above in the corresponding System claim 2. 

Regarding claim 14, Casagrande, Gintis, Chen, and Swix teaches the method of claim 12, further comprising: 
compiling the list by using one or more digital tuners coupled with the plurality of antenna panels to scan over the plurality of frequency bands. [Casagrande - Fig. 3: suggests a lookup table regarding OTA antennas.  Para 0021: discloses the television receiving system may then perform a focused scan for the determined/identified OTA terrestrial antennas.  Para 0078: discloses the select ones of the OTA terrestrial antennas may be determined based on the strength of the signals received by the antenna 170 during the scanning at S350]

Method claim 20 is rejected for the same reasons stated above in the corresponding System claim 10. 

Claims 5, 6, 8, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casagrande, Gintis, Swix, and Chen as applied to claim 1 above, and further in view of Lewis ("Lewis" US 20130227619).

the system of claim 1, wherein at least one of the plurality of antenna panels is configured to be incorporated with structural elements of a piece of furniture or home furnishing. [Lewis - Para 0036, Fig. 3 and 4: suggests a lamp with antenna elements around the lamp shade]
Casagrande, Gintis, Swix, Chen, and Lewis are analogous in the art because they are from the same field of broadcast television [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Casagrande, Gintis, Swix, and Chen’s antenna panels in view of Lewis to furnishing receivers for the reasons of improving reception by the addition of antenna panels in common household appliances.

Regarding claim 6, Casagrande, Gintis, Swix, Chen, and Lewis teaches the system of claim 5, wherein: 
the at least one of the plurality of antenna panels comprises a power connector; [Lewis – Para 0032: teaches a power supply 49 such as a power supply connected to line power or a batter based power supply is provided for the wireless network antenna]
the piece of furniture or home furnishing includes at least one electronic component coupled with a power source; and [Lewis – Para 0032: teaches a power supply 49 such as a power supply connected to line power or a batter based power supply is provided for the wireless network antenna]
the at least one of the plurality of antenna panels is configured to be incorporated with the structural elements of the piece of furniture or home furnishing such that the power connector is electrically coupled with the power source. [Lewis – Para 0036-0037, Fig. 3: teaches the power supply to the lamp 60 such as a connection to a wall outline for line power]

Regarding claim 8, Casagrande, Gintis, Swix, and Chen do not explicitly teaches claim 8.  However, Lewis teaches the system of claim 1, wherein the plurality of antenna panels comprises at least a first directional antenna having a first absolute directional orientation, and a second directional antenna having a second absolute directional orientation. [Lewis - Para 0028: changing the reception pattern of the antenna by changing the physical position of the antenna]
In addition, the rationale of claim 5 is used for this claim.

Method claim 15 are rejected for the same reasons stated above in the corresponding System claim 5. 

Method claim 16 are rejected for the same reasons stated above in the corresponding System claim 6.

Method claims 18 are rejected for the same reasons stated above in the corresponding System claim 8.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casagrande, Gintis, Swix, and Chen as applied to claim 1 above, and further in view of Acker et al. ("Acker" US 20170187091).

Regarding claim 7, Casagrande, Gintis, Swix, and Chen teaches antenna panels arranged to provide the respective antenna characteristics [Casagrande – Para 0040, 0042: teaches antenna location and capability of being selectively pointed in different directions or headings may affect the scanning for particular frequencies in those directions or headings] 
Casagrande, Gintis, Swix, and Chen do not explicitly teach wherein at least two of the plurality of antenna panels are incorporated with structural elements of a same piece of furniture or home furnishing.

However, Acker teaches wherein at least two of the plurality of antenna panels are incorporated with structural elements of a same piece of furniture or home furnishing. [Acker – Para 0035: teaches the possibility of having multiple antennas mounted to the door assembly 18. Providing multiple antennas 30 can help with signal strength and omnidirectionality inside of the internal compartment 20 or to allow communications both inside and outside the appliance] 


Method claim 17 are rejected for the same reasons stated above in the corresponding System claim 7. 

Claims 9 an 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casagrande, Gintis, Swix, and Chen as applied to claim 1 above, and further in view of Song et al. ("Song" US 20110141954).

Regarding claim 9, Casagrande, Gintis, Swix, and Chen do not explicitly teach claim 9.  However, Song teaches the system of claim 1, wherein the plurality of antenna panels comprises at least a first polarized antenna to receive the signal in accordance with a first polarization and a second polarized antenna to receive the signal in accordance with a second polarization. [Song - Para 0571: discloses the plurality of antennas having different polarization characteristics]
Casagrande, Gintis, Swix, Chen, and Song are analogous in the art because they are from the same field of broadcast signals [abstract].  It would have been obvious 

Method claims 19 are rejected for the same reasons stated above in the corresponding System claim 9. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604.  The examiner can normally be reached on 8-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAYCEE IMPERIAL/Examiner, Art Unit 2426




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426